Citation Nr: 1730076	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-28 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from July 1980 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This matter was previously remanded in January 2013 and March 2014 for further development.  Unfortunately, as discussed below, the Board finds another remand is necessary for the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the March 2014 Board remand, the Veteran was to be provided a VA examination to determine the etiology of any low back disability.  To date, the Veteran has not been afforded a VA examination of his claimed low back disability.  Most recently, he was scheduled for a VA examination in March 2017.  However, he was incarcerated until May 2017.  See June 2017 Order of Conditional Release.  VA is obliged to provide an examination when (1) the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, (2) there is evidence establishing an "in-service event, injury or disease," (3) the record indicates that the disability or signs and symptoms of disability may be associated with active service, and (4) the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159 (c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran has since been released from prison; thus, he should be scheduled for a VA examination pursuant to the March 2014 Board remand. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology any lower back disability.  The examiner must review the claims file and should note that review in the report.  After a review of the claims file, the service and post-service treatment records, and with consideration of the Veteran's submitted lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back disability was incurred in or is due to active service.  The examiner must find credible the Veteran's account of two personal assaults that occurred in-service.  A complete rationale for all opinions expressed, to include citation to specific medical documents in the claims file and supporting clinical findings, and X-ray imaging, should be included in the examination report.

2. Then, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




